Citation Nr: 9923273	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthritis of the right lower extremity.  

2.  Entitlement to service connection for a chronic neck 
disability.  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for peripheral 
neuropathy.  

5.  Entitlement to service connection for ischemic heart 
disease.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of bilateral frostbite.  

7.  Entitlement to an increased evaluation for anxiety with 
features of post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran had active service from September 1947 to 
October 1953.  His service department medical records reflect 
that he was a prisoner of war of Communist forces from 
November 1950 to August 1953.  

A review of the evidence of record discloses that by rating 
decision dated in March 1999, service connection for PTSD was 
denied.  The veteran was informed by communication dated the 
following month, and a notice of disagreement with the 
determination is not of record.  Accordingly, the Board does 
not have jurisdiction of that issue at this time.  See 
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a notice of 
disagreement).  

For reasons which will be set forth below, the issues of 
whether or not the veteran has submitted new and material 
evidence sufficient to reopen claims of entitlement to 
service connection for post-traumatic arthritis of the right 
hip and leg, a cervical spine disability, and residuals of 
bilateral frostbite are being deferred pending additional 
development.  



FINDINGS OF FACT

1.  The veteran has irritable bowel syndrome related to his 
POW experiences.  

2.  There is no competent evidence of any current ischemic 
heart disease.  

3.  There is no competent evidence of any current peripheral 
neuropathy.  

4.  Manifestations of the veteran's psychiatric disability 
include memories of his experiences in Korea.  Occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with retained behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often); chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is not shown, 
nor is his level of social or industrial impairment shown to 
be more than mildly incapacitating.  

5.  Service connection for frozen feet was denied by the RO 
in a July 1955 rating decision, and a timely appeal did not 
ensue.  

6.  Evidence submitted since the 1955 rating decision does 
not bear directly or substantially upon the issue at hand, 
and is essentially duplicative or cumulative.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1998).  

2.  The claim for service connection for ischemic heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The criteria for a rating in excess of 10 percent for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132 (1996), 4.130 
(1998), Diagnostic Code 9400.  

5.  Evidence received since the July 1955 rating decision 
wherein the RO denied service connection for frozen feet is 
not new and material, and the veteran's claim for that 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of § 5107."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to the claim.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances; and (3) evidence of 
a nexus between the inservice injury or disease and a current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability, and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b).  If so, the claim is denied; if the 
evidence is in support of a claim or is in relative 
equipoise, the claim is allowed.  Id.  If, after careful 
review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1998).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to submit the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 1997).  

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three-step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence.  In such a case, an actual presumption arises 
that the alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d. 389, 393 (Fed. Cir. 1996); 
38 C.F.R. § 3.304 (1998).  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997).  

When disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of disability during confinement, is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1998).  
Competent evidence of current disability and of a nexus to 
service is still required.  Burger v. Brown, 5 Vet. App. 340 
(1993).  

Where a veteran was a prisoner of war for more than 30 days, 
and at any time after service develops irritable bowel 
syndrome, peripheral neuropathy, except where directly 
related to infectious causes, and/or ischemic heart disease, 
among other disabilities, to a degree of 10 percent or more, 
those disabilities will be presumed to have been incurred in 
service, even though there is no record of the disability in 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Irritable Bowel Syndrome

In regard to the claim for service connection for irritable 
bowel syndrome, the undersigned notes that the service 
medical records are without reference to complaints or 
abnormal findings indicative of irritable bowel syndrome.  
Because that is a POW presumptive disease, however, service 
connection can be granted without such evidence.  

A review of the evidence of record discloses that during VA 
hospitalization for an unrelated problem in May 1990, no 
reference was made to irritable bowel syndrome.  The veteran 
was described as in relatively good health.  

The veteran was accorded a POW protocol examination by VA in 
August 1991.  He reported that he had had digestive problems 
since service.  He indicated that he had been diagnosed as 
having peptic ulcer disease in 1984, and received treatment 
with Zantac and Tagamet.  It was further related that for 
many years he had not been followed up for any digestive 
problems and was not receiving any treatment.  He indicated 
that his condition was aggravated by heavy drinking at that 
time, and that he was using Maalox as needed.  The examiner 
noted that it was not clear exactly who was following the 
veteran, because the examiner failed to find reports of any 
gastrointestinal appointments in the veteran's medical 
records.  

It was noted that the veteran had been seen earlier that 
month with no pre or postprandial gastric pain.  He did 
complain of excessive gas.  There was no history of vomiting, 
but he had frequent nausea and belching.  There was no 
history of gastrointestinal bleeding.  An upper 
gastrointestinal series was entirely normal.  Clinical 
findings on examination were unremarkable.  The pertinent 
examination diagnosis was "peptic ulcer disease by history, 
claimed related to POW experience."  

In his claim for disability benefits which was received in 
August 1995, the veteran indicated that he had frequent bouts 
of constipation, which alternated with bouts of diarrhea.  He 
referred to a number of items he could not eat because he 
would get too much gas and pain.  

The veteran was accorded a rating examination by VA in 
November 1995.  He stated that after his release from his 
experiences as a POW, he had had problems with indigestion.  
He complained this had continued until the present time, 
mostly in the form of excess gas.  He stated that for a 
period of time he had diarrhea, but that had resolved and 
might have been related to his drinking.  He reported that he 
was intolerant to milk.  On physical examination he was 
described as well nourished.  The abdomen was without masses, 
organomegaly, or areas of tenderness.  The pertinent 
assessment was irritable bowel syndrome.  

The veteran is competent to report, as he has, that he had 
problems with indigestion while a POW, and ever since his 
release from being a POW.  The VA examiner who conducted the 
November 1995 rating examination at the VA seemed to have 
related these complaints to irritable bowel syndrome.  
Accordingly, the Board finds that the claim is well grounded.  

The evidence against the claim includes the lack of mention 
of gastrointestinal complaints during service, and for years 
thereafter.  The evidence in favor of the claim includes the 
veteran's reports of continuous problems with indigestion 
since service, and the assessment of irritable bowel syndrome 
made by the examiner at the time of the November 1995 
examination.  The Board believes that the evidence is at 
least in equipoise, and therefore warrants the grant of 
service connection for irritable bowel syndrome.  

Ischemic Heart Disease

Pursuant to revisions which went into effect on August 24, 
1993, and the regulations, to include 38 C.F.R. § 3.309(c), 
with regard to presumptions as to former POW's and certain 
diseases, in order to grant service connection for ischemic 
heart disease, there must be fulfilled only two basic 
criteria, i.e., (1) a history of localized edema of the feet, 
ankles or legs during captivity; and (2) the later 
development of ischemic heart disease.  

Parenthetically, as described in detail in other guidelines, 
including the pertinent Veterans Benefits Administration 
(VBA) Circular 21-97-1, "ischemic heart disease and former 
prisoners of war," issued in 1997, other things not required 
include diagnosis or history of beriberi or beriberi heart 
disease, or a diagnosis of heart disease during captivity.  

The service medical records are of course limited.  However, 
those that are available are without reference to ischemic 
heart disease.  

At the time of the POW protocol examination by VA in 
August 1991, the veteran's past medical history was described 
as negative for tuberculosis, diabetes mellitus, myocardial 
infarction, cerebral vascular accident, hepatitis, or cancer.  
The veteran had had hypertension for eight years.  On 
physical examination, other than notation of two abnormal 
blood pressure readings, there were no abnormalities of the 
cardiovascular system.  A diagnosis of ischemic heart disease 
was not made.  A diagnosis of hypertension was made.  

The veteran was accorded another rating examination by VA in 
November 1995.  At that time he stated that in the 1980's it 
was determined that he had high blood pressure.  He indicated 
he had been on medication since that time.  He acknowledged 
that he had never had a diagnosis of ischemic or coronary 
artery disease.  He had no chest pain, and he stated he had 
never had a myocardial infarction.  Electrocardiogram 
tracings had apparently been normal in relationship to 
ischemic changes.  

Clinical examination of the heart and chest was normal.  The 
pertinent assessment was no documented evidence of ischemic 
heart disease.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where a disease or 
injury had resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997) (requiring that current 
disability be shown to a compensable degree).  

The veteran's assertion that he had problems with his heart 
during service and has had problems ever since is 
insufficient to find his claim well grounded.  The Court has 
held that where a question is factual in nature, that is, 
whether an incident or injury occurred in service, competent 
lay testimony, including the veteran's own statements, may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Peripheral Neuropathy

Upon review of the service medical records, the post service 
medical records, and the veteran's statements, the Board 
finds that the claim for service-connection for peripheral 
neuropathy is not well grounded.  The Board notes that the 
service medical records are negative for any complaints or 
findings indicative of peripheral neuropathy.  

At the time of the POW protocol examination by VA in 
August 1991, peripheral pulses were palpable.  There was 
slight right fibrillar bruit.  There was no gross neurologic 
deficit.  A pertinent diagnosis was not made.  

At the time of examination by VA in November 1995, the 
veteran stated that about three to four years previously, he 
began to have a pins and needles sensation on the bottom of 
his feet.  On examination the veteran had good and equal 
bilateral peripheral pulsations.  There was a full range of 
motion of the extremities.  And it was stated there was no 
edema.  The veteran was able to heel and toe walk, and squat 
without difficulty.  The assessment was peripheral neuropathy 
was to be ruled out by use of electromyogram.  

The veteran was accorded electromyographic testing, and the 
study was entirely normal, without evidence of peripheral 
neuropathy.  

As noted above, in the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992), the Court held that 
the failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Also, as noted above, the Court has 
held that, where a question is factual in nature, that is, 
whether an incident or injury occurred in service, competent 
lay testimony, including the veteran's own statements, may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

The Board notes that, because neither the claim for service 
connection for peripheral neuropathy or that of service 
connection for ischemic heart disease is well grounded, VA is 
under no further duty to assist the veteran in obtaining and 
developing facts pertinent to either claim.  38 U.S.C.A. 
§ 5107(a).  

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
an application for benefits is incomplete, VA shall notify 
the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants with the evidence needed to render 
a claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Court has held that the obligation under § 5103 exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make the 
service connection claims well grounded.  The Board notes 
that also the RO has informed the veteran of the necessary 
evidence in its notice of decision and in the statement of 
the case.  

Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Residuals of Bilateral Frostbite.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing and notification, for a timely 
substantive appeal; otherwise, the determination becomes 
final and is not subject to revision absent new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 7104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(section 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

If new and material evidence is presented as secured with 
respect to a claim that has been disallowed, thus the veteran 
shall reopen the claim and review the formal disposition of 
the claim.  38 U.S.C.A. § 5108.  

If new and material evidence is presented or secured with 
respect to a claim that has been previously denied, the claim 
will be reopened, and the claim decided upon the merits.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented and 
secured with respect to a previously and finally denied 
claim, the VA must reopen a claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  

Under Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence means evidence not previously 
submitted to agency decision makers...which is neither 
cumulative nor redundant; "material" evidence is evidence 
"which bears directly and substantially upon a specific 
matter under consideration," and "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 U.S.C.A. § 5108; Fossie 
v. West, 12 Vet. App. 1 (1998); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

A two step analysis is conducted under 38 C.F.R. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two step process set out in Manio for reopening 
claims became a three step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the newly 
submitted evidence bears directly and substantially on the 
specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon a review of all the evidence, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and, third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Id.; Winters 
v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence which was of record prior to the July 1955 
rating decision wherein the RO denied entitlement to service 
connection for frozen feet is summarized below.  

At the time of the original rating decision denying the 
claim, the evidence consisted of the veteran's service 
medical records and the report of an examination by VA in May 
1955.  The available service medical records were without 
reference to frozen feet.  The examination by VA in May 1955 
showed no evidence of residuals of frozen feet.  

The evidence which has been submitted since the 1955 rating 
decision is reported below.  

The veteran was accorded a POW protocol examination in August 
1991.  No complaints were expressed with regard to frozen 
feet, and physical examination was without reference to 
frozen feet.  

At the time of examination by VA in November 1995, the 
veteran stated that while a POW in Korea, he experienced 
frostbite of both feet.  He claimed that since that time he 
had been feeling like there were pins and needles in his feet 
in the summertime.  He stated that during the winter he had 
no problems with his feet.  The examiner opined that "in all 
probability" this did not represent residuals of frostbite, 
since normally people with frostbite of the feet were 
extremely sensitive to cold and not heat.  The pertinent 
assessment was "status post frostbite of feet without 
apparent sequelae."  

Also of record is the transcript of the hearing held before a 
hearing officer at the Houston RO in March 1997.  He 
indicated that he was exposed to a cold environment during 
much of his time as a POW.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record, and not really cumulative of 
evidence previously of record.  

A review of the RO's findings in the 1955 rating decision 
shows that it found that the veteran was not shown to have 
residuals of frostbite at the time of examination by VA in 
1955, and consequently there was no basis upon which to 
predicate a grant of service connection.  

As noted above, under the Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under § 31.156 to reopen his claim.  If so, VA must 
then determine whether the claim is well grounded based on 
review of all the evidence of record.  In this case, assuming 
for the sake of argument that the veteran has submitted new 
and material evidence sufficient to reopen the claim, when VA 
turns to the question of whether the claim is well grounded, 
as noted elsewhere in this decision, there must be a current 
disability to make a claim valid.  In Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992), the Court held that the failure 
to demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well grounded 
claim.  The recent evidence notes a history of residuals, 
frostbite residuals, but contains a notation that there were 
no apparent sequelae at the time of examination.  The 
examiner specifically noted that the veteran's complaints 
were not consistent with the individual having frostbite 
residuals.  Accordingly, there is not shown to be a current 
disability and the claim is not well grounded.  VA is under 
no further duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

Entitlement to a Rating in Excess of 10 Percent for an 
Anxiety Disorder


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in an appropriate case, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  

Initially, the Board notes that the claim with regard to this 
matter is well grounded.  That is, the veteran has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities  were changed effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disorder must be evaluated under 
both the old and the new rating criteria to determine which 
version is more favorable to him.  

The rating criteria in effect for mental disorders prior to 
November 1996 were as follows:  

A 10 percent rating is for assignment where the 
symptomatology is less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social industrial impairment.  

A 30 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is definitely impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in definite industrial impairment.  

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

The next higher rating of 70 percent is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  

A 100 percent schedular evaluation requires that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (November 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the general rating formula for 
mental disorders is as follows:  

A 10 percent evaluation  is provided when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher rating of 50 percent is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is for assignment when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent schedular evaluation is in order when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1998).  

The Board has reviewed the evidence of record and finds that 
a disability rating in excess of 10 percent under either 
regulatory criteria is not warranted at this time.  The 
evidence in the record, particularly the most recent VA 
examinations, indicates that the veteran's functioning is not 
significantly restricted because of his service-connected 
psychiatric symptomatology.  

With respect to the criteria for the next higher rating of 
30 percent, the evidence is negative for the various criteria 
such as suspiciousness, panic attacks, and memory loss.  With 
regard to the old criteria, the evidence does not indicate 
that the veteran's functioning is any more than mildly 
impaired.  Also, it is not shown by the evidence of record 
that the veteran is unreliable, inflexible, or inefficient 
due to his anxiety disorder.  

Further, in a decision by the Court, a global assessment of 
functioning score (GAF) of 55-60 was noted to indicate 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  The veteran's GAF was reported at the time of 
examination by VA in November 1995 to be 70, a score 
indicative of no more than mild impairment.  

A review of the record reflects that at the time of the POW 
protocol examination in August 1991, the veteran's claims 
folder was not available for review.  The veteran gave a 
detailed history of his problems ever since his treatment in 
captivity.  He stated that he tried to put Korea out of his 
mind, but for the first 2 or 3 years it was "right there."  
At the present time, he stated that he rarely thought about 
the war.  Most of his employment had been in landscaping and 
construction work.  He had also done maintenance work in the 
air conditioning and refrigeration field.  He had been 
unemployed for the past month because his employer of 15 
years had retired and he was let go.  He stated he never had 
difficulty keeping a job and was currently looking for work.  
His first marriage lasted for 11 years, but ended primarily 
because of his drinking.  He had been married to his second 
wife for 22 years.   He had four children from his first 
wife, and he kept in touch with each of them.  

On mental status examination the veteran was described as 
alert and cooperative.  Affect was dysthymic.  Speech was 
normal in rate and amount, and content was relative and goal-
directed.  He was properly oriented, and was able to recall 
the names of the four most recent presidents.  There was no 
evidence of psychotic symptomatology.  The Axis I diagnoses 
were:  Anxiety disorder with features of PTSD, in almost 
complete remission; history of alcohol dependence, now in 
remission.  There was no Axis II diagnosis.  

At the time of the psychiatric examination in February 1995 
when the veteran was given the GAF score of 70, his claims 
file was available for review.  It was indicated there were 
no records of psychiatric treatment.  However, it was noted 
the veteran had a prescription from the general medicine 
clinic for 25 milligrams of Amitriptyline to be taken at 
bedtime.  The veteran stated that he retired from his job as 
a landscaper when he reached the age of 62.  He was currently 
receiving Social Security retirement benefits.  He spent his 
time doing odd jobs around the house, and added that he also 
went fishing and visited with relatives.  Additionally, he 
went to reunions of Korean War veterans as often as he could 
afford.  He claimed that his memories of Korea still bothered 
him at times.  He worried about some of the men who did not 
return home, and he wondered what happened to them.  He 
claimed that he dreamed of Korea "more than he would like."  
Sometimes the dreams were "just like being back there."  At 
other times he was aware of having had a disturbing dream, 
but could not recall the content.  His dreams of Korea and 
related subjects varied in frequency, but they occurred at 
least twice a month.  Usually, when he dreamed of Korea, he 
was trying to get out of something, or he was trying to move, 
and something was holding him back.  Sometimes he was aware 
that he was going into a dream, and he was able to stop 
himself from doing so by forcing himself into wakefulness.  
His sleep varied in quality on the nights when he did not 
have dreams, and sometimes he would lie awake for hours.  He 
often took a nap during the daytime.  

He acknowledged having been a heavy user of alcohol from 1953 
to 1973.  He stopped drinking of his own initiative with the 
help of Alcoholics Anonymous.  His alcohol use reportedly 
broke up his first marriage, and nearly ended his second one.  
He stated that the alcohol was "now gone from my life," and 
was no longer a problem.  

On examination he was described as alert, friendly, and 
cooperative.  Mood was euthymic.  Affect was normal and 
appropriate to expressed thought content.  Speech was normal 
in rate and amount, and content was relevant and goal-
directed.  No evidence of psychotic symptoms was detected.  
He was properly oriented.  He registered three items 
immediately, but could not recall any of the items after 
three minutes.  

The Axis I diagnoses were:  Anxiety disorder, not otherwise 
specified, with PTSD symptoms; and alcohol dependence, in 
sustained remission.  There was no Axis II diagnosis.  The 
global assessment of functioning score was given as 70 for 
the past year and currently.  

In March 1999, a board of two psychiatrists reviewed the 
veteran's claims file and indicated that the veteran's 
psychiatric disorder did not cause him clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  Accordingly, it was 
determined the veteran did not meet the criteria for the 
diagnosis of PTSD, nor for any other specific anxiety 
disorder.  The board concluded that the current psychiatric 
diagnosis was anxiety disorder, not otherwise specified, with 
PTSD features.  

In view of the foregoing, it is clear that a rating in excess 
of the currently assigned 10 percent is not in order.  The 
veteran has described getting along with others and 
participating in activities such as performing odd jobs, 
going fishing, visiting relatives, and going to reunions of 
fellow Korean war veterans.  A board of two psychiatrists 
opined that the veteran's psychiatric disability did not 
cause him clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  Accordingly, the undersigned concludes that, 
within the context of the total record, the evidence does not 
provide a basis for a rating in excess of 10 percent at this 
time.  

In reaching this determination, consideration has been given 
to the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The evidence does not suggest such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  It has not been shown, or contended, that the 
veteran's psychiatric symptoms have required periods of 
hospitalization, let alone regular psychiatric treatment, nor 
have they been shown to present a marked interference with 
employment to the extent that the regular schedular 
provisions cannot be applied.  Since the preponderance of the 
evidence is against the allowance of an evaluation in excess 
of 10 percent, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for irritable bowel syndrome is granted.  
To this extent, the appeal is allowed.  

Service connection for peripheral neuropathy is denied.  

Service connection for ischemic heart disease is denied.  

New and material evidence not having been submitted to open a 
claim of entitlement to service connection for residuals of 
bilateral frostbite, that claim is denied.  

A rating in excess of 10 percent for anxiety disorder is 
denied.  


REMAND

With regard to the claim for arthritis of the right hip and 
arthritis of the neck relative to POW experiences, a review 
of the record shows that the rating decision in November 1991 
resulted in a denial of service connection for multiple joint 
arthritis, as the evidence of record did not show the 
condition to have been incurred in service or within one year 
after service.  Additionally, it was indicated the evidence 
of record did not show the presence of injuries associated 
with the veteran's POW experiences which would develop into 
post-traumatic arthritis.  The denial was also based on 
report of an examination by VA in August 1991, at which time 
the examiner expressed the opinion that the veteran had 
multijoint arthritis by history, but taking into 
consideration the veteran's history of heavy physical work in 
the years following service, and the veteran's age, the 
examiner doubted that there was a relationship between the 
veteran's arthritis and his POW experiences.  

The veteran was notified of the denial by communication dated 
January 1992, and a timely appeal did not ensure.  

When he submitted a claim for disability benefits in August 
1995, he claimed that he had traumatic arthritis of the right 
hip and right leg as a result of beatings with a rifle butt 
while a POW.  He also stated that he had a neck problem which 
was a result of sleeping on the concrete floors and walls 
with nothing to put under his head.  

The veteran was given an examination of his joints by VA in 
November 1995, and the examiner stated that X-ray studies of 
the hips showed a minimal osteoarthritis of the rim of the 
acetabulum, with some osteophytes on the right side.  
However, the report of the X-ray study was interpreted by the 
radiologist as showing no bony or joint abnormality of the 
right hip or pelvis.  The examination diagnosis was minimal 
osteoarthritis of the right hip.  With regard to the cervical 
spine, X-ray studies showed degenerative disc disease with 
arthritis of the spine.  It does not appear from the report 
of examination that the examiner had the claims folder 
available for review.  The examiner expressed no opinion with 
regard to the etiology of either the right hip arthritis or 
the disc disease with arthritis of the cervical spine.  

Neither the statement of the case dated in November 1996 nor 
the hearing officer's decision dated in March 1997 made 
reference to finality with regard to arthritis of the hip, or 
disc disease with arthritis of the cervical spine.  

The Board believes that additional information with regard to 
these matters is desirable, and the case is remanded for the 
following:  

1.  The veteran should be asked to 
provide a list of the names and addresses 
of any medical providers who have treated 
him for a neck and/or right lower 
extremity disabilities since service.  
After securing any necessary releases, 
any records referred to should be 
obtained and associated with the claims 
file.  

2.  Thereafter, the veteran should be 
accorded an examination by a board 
certified orthopedist, if available, in 
order to evaluate a neck and/or right hip 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner prior to examination.  
All tests deemed necessary by the 
examiner should be conducted to determine 
the nature and etiology of these 
conditions.  The examiner is asked to 
express an opinion as to (1) whether it 
is as likely as not that any arthritis of 
the neck and/or right lower extremity is 
related to the veteran's military 
service, including his POW experiences, 
and (2) whether the veteran has 
post-traumatic arthritis of the neck 
and/or the right hip.  The complete 
rationale for any opinion expressed is to 
be provided.  

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for service connection for a 
cervical spine disability and/or a right 
hip disability.  

Thereafter, if the benefits sought are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and be 
given an opportunity for response.  Then, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The veteran need take no further action 
until he is informed, but he is free to furnish additional 
evidence and argument to the RO while the case is in REMAND 
status.  No reference should be drawn regarding the final 
disposition of these claims as a result of this action.  




		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

